Citation Nr: 1012569	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-32 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
erythema multiforme with herpes simplex, type 2.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 
1976 to August 1988, from September 1997 to June 1998, and 
from February 2004 to August 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran failed to report for a travel board hearing at 
the RO, which was scheduled to be conducted in July 2008.  
To the Board's knowledge, he has offered no explanation as 
to why he was unable to appear and he has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been formally withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009) [failure to appear for a scheduled 
hearing deemed a withdrawal of the request].  

In December 2008, the Board remanded this claim for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.  The 
Board observes that, in addition to remanding the claim 
listed above, in December 2008, it also denied claims for 
increase regarding a left knee disability and bilateral 
hearing loss, on appeal at that time.  The Board's decision 
with respect to those claims is final.  See 38 C.F.R. 
§ 20.1100 (2009).  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the 
Board characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher rating of 30 
percent during the course of the claim, effective for the 
entire period of the appeal, inasmuch as a higher rating is 
still available, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the Board has 
characterized the issue as reflected on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The Veteran's erythema multiforme with herpes simplex is 
manifested by involvement of 5 to 10 percent of the body, 
and 5 percent of exposed areas, without systemic 
manifestations, and without requirement of ongoing 
immunosuppressive therapy, without requirement of constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs, and without requirement of 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy.  

2.  The Veteran's scars are not deep and nonlinear, and do 
not cause limited motion; they do not involve visible or 
palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), and they involve only 1 characteristic of 
disfigurement. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent 
for erythema multiforme are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7817 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a November 2004 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the then 
claim for service connection.  This letter also satisfied 
the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his 
or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).  

Appellant has substantiated his status as a Veteran, and 
that matter is not at issue.  He was notified of all other 
elements of the Dingess notice, including the disability-
rating and effective-date elements of his claim, in a March 
2006 letter.

As noted above, the claim for a higher initial rating arises 
from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts 
have held, and VA's General Counsel has agreed, that where 
an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of 
disagreement begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements (such 
as a disability rating) are appropriately addressed under 
the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 
2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  
Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
such error in this case.

The RO also provided additional information regarding 
disability ratings and the criteria applicable to the 
Veteran's increased rating claim in compliance with a 
decision of the Court that was subsequently vacated by the 
Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was 
cured by readjudication of the claim in several supplemental 
statements of the case.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records.  In addition, the Veteran was afforded 
two VA examinations; and a supplemental opinion was obtained 
in May 2009.  The two examinations were adequate because 
they were each performed by a medical professional after 
review of the claims file and solicitation of history and 
symptomatology from Veteran.  Each examination appears to 
have been thorough, and the diagnoses and rationales 
provided are consistent with the record.  Nieves-Rodriguez 
v. Peake, 22 Vet. App 295 (2008).

The Board notes that the Veteran failed to report for a VA 
examination scheduled in February 2008, which was necessary 
to obtain updated findings for his skin disability.  It does 
not appear that the Veteran has demonstrated good cause for 
his failure to report.  As this appeal arises from his 
initial post-service claim for compensation, pursuant to 
38 C.F.R. § 3.655(a), (b) (2009), the claim will be rated 
based on the evidence of record.  

Finally, the Board notes that this claim was remanded in 
December 2008.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, the RO substantially complied with 
the Board's remand instructions by obtaining a "VA opinion 
which discusses whether Valtrex is considered systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" is 
required under Stegall) (citing Dyment v. West, 13 Vet. App. 
141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§ 4.10.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection is 
required.  See Fenderson, 12 Vet. App. at 126.

In the February 2005 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
erythema multiforme with herpes simplex, type 2, pursuant to 
Diagnostic Code 7806 (dermatitis or eczema), effective 
August 12, 2004.  The October 2005 rating decision 
subsequently granted a higher initial rating of 30 percent, 
under Diagnostic Code 7827 (erythema muliforme), effective 
August 12, 2004.  

Under Diagnostic Code 7827, a 30 percent rating is 
assignable for recurrent episodes occurring at least four 
times during the past 12-month period, and; requiring 
intermittent systemic immunosuppressive therapy.  A maximum 
60 percent rating is available for recurrent debilitating 
episodes occurring at least four times during the past 12-
month period despite ongoing immunosuppressive therapy.  
38 C.F.R. § 4.118, Diagnostic Code 7827 (2009).  

A 60 percent rating is also available under Diagnostic Code 
7806, under which the Veteran was initially rated.  Such a 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

Under Diagnostic Code 7817, exfoliative dermatitis is rated 
at 60 percent where there is generalized involvement of the 
skin without systemic manifestations, and; constant or near-
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.  A 100 percent rating requires 
generalized involvement of the skin, plus systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) 
treatments, or electron beam therapy required during the 
past 12-month period.  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial rating of 60 
percent or higher is not warranted for the Veteran's herpes 
simplex.  

The August 2005 VA examination report reveals that the 
Veteran was taking Valtrex daily to control his symptoms, 
and that continuation of the drug for maintenance and 
prevention of flares was recommended.  That report also 
reveals that, after healing, the lesions would recur every 
month.  Over the prior 12 months the Veteran reported at 
least six flares of his skin lesions.  

A supplemental opinion was obtained in May 2009 to determine 
whether Valtrex constitutes systemic treatment such as 
corticosteroids or other immunosuppressive drugs.  The 
reviewer stated that Valtrex is an antiviral drug.  It is 
taken orally.  As such, it is a systemic treatment.  
However, it is not an immunosuppressive drug such as a 
corticosteroid.  It works by inhibiting the replication of 
the virus.  It does not have any effect on the immune system 
of the body as do corticosteroids and other 
immunosuppressive drugs.  

The Board concludes that, while the Veteran has constant 
need for systemic treatment, he does not require systemic 
immunosuppressive therapy, and his use of Valtrex does not 
approximate systemic immunosuppressive therapy.  We base 
this conclusion on the May 2009 opinion, which distinguishes 
the effect of immunosuppressives on the body from the 
effects of antiviral drugs, such as Valtrex.  There is no 
medical opinion of record that conflicts with May 2009 
opinion.  While the Veteran is generally seeking a higher 
rating, he has not offered any specific opinion regarding 
the characterization of Valtrex as regards the rating 
criteria.  Accordingly, the Board assigns the May 2009 the 
highest probative weight.  

The Board acknowledges that Diagnostic Codes 7806, and 7817 
precede the term immunosuppressive with "such as."  In 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
held that, the use of the term "such as" in rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  In this case, the May 2009 opinion, in essence 
finds that, based on the effect of these drugs on the body, 
use of an antiviral drug such as Valtrex is not of the type 
and degree contemplated as systemic immunosuppressive 
therapy.  

The Board further concludes that the criteria for a 60 
percent rating under Diagnostic Code 7827 are not met.  We 
base this conclusion on the fact already discussed that 
there is no ongoing immunosuppressive therapy, as is 
required for such a rating.  

The Board also concludes that the criteria for a 60 percent 
rating under Diagnostic Code 7806 are not met.  We base this 
conclusion on the fact that the Veteran did not require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  While there is evidence that the 
Veteran uses corticosteroids, the August 2005 examiner 
reported that these are only required when the Veteran has 
an exacerbation, and that he was not currently taking them.  
Thus, the evidence demonstrates that the requirement is not 
constant or near-constant.  In addition, the August 2005 
report reveals that there was no active involvement at that 
time, and when active, the percent of exposed body surface 
area is about 5 percent (on hands), and the percent of total 
body surface area affected is about 5 to 10 percent.  The 
report of VA examination in August 2005 also reveals that 
the Veteran was also prescribed various ointments, which are 
clearly not systemic therapy.   

Finally, the Board concludes that the criteria for a 60 
percent rating under Diagnostic Code 7817 are not met.  We 
base this conclusion on the fact already discussed that 
there is no requirement of constant or near-constant 
systemic therapy such as corticosteroids.  There is also no 
assertion or evidence of the requirement of 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) 
treatments, or electron beam therapy required during the 
prior 12-month period. 

While a higher 100 percent rating is also available under 
Diagnostic Code 7817, the Board finds that it is not 
warranted, as there are no systemic manifestations (such as 
fever, weight loss, and hypoproteinemia).  No such symptoms 
have been reported in the medical records, and the Veteran 
has not asserted that he experiences such symptoms.  

The Board has considered whether a higher rating is 
warranted under the codes pertaining to scars (Diagnostic 
Codes 7800-7805).  However, the only codes which offer a 
rating higher than 30 percent are Diagnostic Codes 7800, 
regarding scars or other disfigurement of the head, face, 
and neck, and Diagnostic Code 7801, pertaining to burn 
scars, or scars due to other causes, not of the head, face, 
or neck, that are deep and nonlinear.  

Regarding Diagnostic Code 7800, a 50 percent rating is 
available with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
available where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), 
or; with six or more characteristics of disfigurement.  The 
8 characteristics of disfigurement are: 

*	Scar 5 or more inches (13 or more cm.) in length.  
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  
*	Surface contour of scar elevated or depressed on 
palpation.  
*	Scar adherent to underlying tissue.  
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 

The Veteran does not contend that these criteria are met, 
and the medical evidence shows that they are not.  While an 
April 2005 outpatient note reveals some lesions on the neck, 
the other reports do not indicate involvement of the head, 
face, and neck, or the type of disfigurement contemplated by 
these criteria.  The Veteran was found to have 
hyperpigmentation on about 20 percent of the body by the 
August 2005 examiner; however, none of the other 
characteristics are present.  The Board has reviewed 
photographs submitted by the Veteran, which show numerous 
skin blemishes, mostly located on the hands and arms, with a 
few on the torso; they are reddish in color and appear to 
each be about 1 cm in diameter.  The photographs do not 
reveal symptomatology of the type and degree required for a 
higher rating.  

Regarding Diagnostic Code 7801, a 40 percent rating is 
available where scars are deep and nonlinear covering an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
In this case, the Veteran does not contend, and the evidence 
does not show that the scars are deep and nonlinear, or that 
they cover a total area of 144 square inches.  As such, the 
criteria for a higher rating on the basis of scars are not 
met.  

The Board has considered prior versions of the rating 
schedule for disabilities of the skin, which was been 
amended in October 2008, during the course of the Veteran's 
claim.  However, the only pertinent changes involve 
Diagnostic Code 7801.  Under the former version, a 40 
percent rating was available for scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Here, the Veteran's blemishes are clearly not deep, and 
there is no assertion or evidence indicating that they cause 
limited motion.  Accordingly, a higher rating is not 
warranted under the former criteria.  

When a claimant is awarded service connection and assigned 
an initial disability rating, separate disability ratings 
may be assigned for separate periods of time in accordance 
with the facts found.  Such separate disability ratings are 
known as staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (noting that staged ratings are 
assigned at the time an initial disability rating is 
assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased 
disability ratings where "the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, the pertinent features of the 
disability have not significantly changed and a uniform 
evaluation is warranted.  

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the 
Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

The August 2005 examination report reveals that the Veteran 
missed a total of 30 days of work over the past year during 
exacerbations of his skin condition.  The Veteran reported 
that the lesions are troublesome while at work and that he 
must wear gloves.  Here, the rating criteria clearly 
contemplate the Veteran's disability picture.  They include 
symptomatology of the type reported by the Veteran and by 
medical professionals on clinical evaluation.  
Significantly, the rating criteria include higher ratings 
where symptomatology of the appropriate degree is 
demonstrated.  Accordingly, referral for an extraschedular 
rating is not warranted. 


ORDER

An initial rating higher than 30 percent for erythema 
multiforme with herpes simplex, type 2 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


